t c no united_states tax_court estate of anne w morgens deceased james h morgens executor commissioner of internal revenue respondent petitioner v docket no filed date husband h and wife d established a revocable inter_vivos_trust after h’s death the portion of the trust representing h’s one-half of the community_property was allocated to a residual trust in which d received an income_interest for life a qualified_terminable_interest_property qtip_election under sec_2056 i r c was made on h’s estate_tax_return for the property passing to the residual trust thereby allowing h’s estate to claim a marital_deduction for the full value of the qtip during d’s lifetime the trust was divided into two trusts d made gifts of her qualifying_income interests in both trusts which in turn triggered deemed transfers of the qtip remainder under sec_2519 i r c recipients of the qtip paid gift_taxes d died within years of the transfers r determined that the amounts of gift_tax paid_by the recipients of the qtip remainder are includable in d’s gross_estate under sec_2035 i r c held the amounts of gift_tax paid_by the recipients of the qtip remainder are includable in d’s gross_estate under sec_2035 i r c john w porter j graham kenney and keri d brown for petitioner james a whitten for respondent opinion marvel judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of anne w morgens mrs morgens the sole issue1 for decision is whether the amounts of gift_tax paid with respect to mrs morgens’ deemed 1respondent listed several adjustments in the explanation of adjustments section of the estate_tax notice_of_deficiency of those adjustments the estate concedes adjustments related to the decrease in the gift_tax refund on schedule f other miscellaneous property not reportable under any other schedule the increase in funeral and administrative expenses on schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims and charges arising from a recomputation of the adjusted gift_tax payable the petition challenges respondent’s determinations concerning inclusion in the gross_estate of the amounts of gift_tax paid for and and generation-skipping tax and an adjustment related to the state_death_tax_credit the briefs address only the issue of inclusion in the gross_estate of the gift_tax paid with respect to and gifts accordingly we deem the remaining issues raised in the petition that were not already conceded or resolved by agreement or opinion conceded see rule e and tax_court rules_of_practice procedure 92_tc_661 gifts of remainder interests in qualified_terminable_interest_property qtip are includable in her gross_estate under sec_2035 background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts into our findings by this reference mrs morgens was a resident of california when she died on date and her estate is administered there the estate’s executor james h morgens james morgens mrs morgens’ son lived in georgia when he petitioned the court on behalf of the estate i family history and the establishment of the residual trust mrs morgens was born on date on date she married howard j morgens mr morgens and remained married to him until his death on date the couple had two sons edwin h morgens edwin morgens and james morgens and a daughter joanne morgens bretz joanne bretz joanne bretz predeceased mr morgens the couple also had several grandchildren including matthew h bretz matthew bretz and anne bretz carpenter anne carpenter matthew bretz and anne carpenter were children of joanne bretz 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure on date mr and mrs morgens as settlors executed the morgens family living_trust agreement establishing a revocable_trust trust to administer assets they contributed to the trust mr morgens was the original trustee of the trust mr morgens and mrs morgens later executed several amendments when mr morgens died the disposition and management of the trust assets were governed by the second third fourth and fifth amendments to the morgens family living_trust agreement amended trust agreement under the amended trust agreement after the death of the first spouse the corpus of the trust was to be distributed into two separate trusts the survivor’s trust and the residual trust the portion of the trust representing the surviving spouse’s one-half of the community_property would be allocated to the survivor’s trust and the portion representing one-half of the community_property of the first spouse to die would be allocated to the residual trust with respect to the residual trust the amended trust agreement provided in pertinent part that after certain gifts 3exhibit a described the property the settlors delivered to the trustee but exhibit a was not attached to the copy of the morgens family living_trust agreement in the record 4this case concerns only issues and facts related to the residual trust 5the amended trust agreement required the trustees to continued the balance of the residual trust would remain in trust for the benefit of the surviving spouse6 for that spouse’s lifetime the surviving_spouse had an income_interest in the trust that entitled her to receive the net_income of the trust in quarter- annual or more frequent installments during her life income_interest the trustee had the power to pay to or apply for the benefit of the surviving_spouse as much of the principal of the trust as the trustee in the trustee’s discretion shall consider necessary for the surviving spouse’s proper support health maintenance and execution principal invasion interest after the surviving spouse’s death the remainder of the residual trust was to be divided into equal shares with edwin morgens receiving shares james morgens receiving shares and the trusts for the benefit of anne carpenter and matthew bretz each receiving share in accordance with the amended trust agreement when mr morgens died the trust was divided into the survivor’s trust and the residual trust mrs morgens james morgens and edwin continued establish separate subtrusts for the settlors’ then-living grandchildren and to distribute certain assets to edwin and james morgens 6the phrase the surviving_spouse refers to the second spouse to die 7the parties stipulated that the amended trust agreement allowed the trustees to invade the principal for the purpose of education instead of execution morgens became the cotrustees of the residual trust but on date mrs morgens resigned as a cotrustee on date mr morgens’ estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on mr morgens’ estate’s form_706 the executor of his estate made an election under sec_2056 for the property passing to the residual trust thereby qualifying all such property for the marital_deduction ii disclaimers of interests and the division of the residual trust on date mrs morgens disclaimed her right to the principal invasion interest in the residual trust on the same day edwin morgens his wife linda morgens linda morgens their only child lauren morgens lauren morgens individually and lauren morgens as guardian ad litem for the unborn and unascertained children of edwin morgens linda morgens and lauren morgens disclaimed their interests in and powers over the portion of the residual trust that edwin morgens had been entitled to receive under the amended trust agreement as a result of the disclaimers edwin morgens’ interest in the three shares of the residual trust remainder edwin morgens’ former interest passed to mrs morgens however mrs morgens 8the disclaimer by edwin morgens resulted in edwin morgens’ former interest’s passing in the same manner as by intestacy under state law linda morgens as edwin morgens’ spouse and continued executed a partial_disclaimer of that interest retaining only a special_power_of_appointment to appoint the interest to mr morgens’ issue she exercised that power_of_appointment to appoint edwin morgens’ former interest five-sevenths to james one-seventh retained in trust for anne carpenter and one-seventh retained in trust for matthew bretz in date mrs morgens and james morgens anne carpenter and matthew bretz as the remainder beneficiaries of the residual trust entered into an indemnification agreement in consideration of any gifts by mrs morgens of her income_interest in the residual trust the remainder beneficiaries agreed to indemnify mrs morgens and her estate against certain gift or estate_taxes on a date that does not appear in the record edwin and james morgens as cotrustees of the residual trust petitioned continued lauren morgens as his only child became entitled to edwin morgens’ former interest the disclaimers by linda morgens and lauren morgens individually allowed edwin morgens’ former interest to pass to the unborn and unascertained issue of edwin morgens linda morgens or lauren morgens because of the disclaimer by lauren morgens as guardian ad litem for the unborn and unascertained issue of edwin morgens linda morgens or lauren morgens edwin morgens’ former interest passed to mrs morgens 9on date the superior court of the state of california for the county of monterey superior court entered an order confirming the effect of all disclaimers of edwin morgens’ former interest and of mrs morgens’ partial_disclaimer and exercise of her special_power_of_appointment to appoint edwin morgens’ former interest the superior court on behalf of the residual trust to sever the residual trust into two separate trustsdollar_figure on date the superior court held a hearing and on date it granted the petition and ordered that the residual trust be split into residual trust a and residual trust b residual trust a was funded with assets of the residual trust consisting of big_number shares of proctor gamble common_stock and residual trust b was funded with the remaining assets of the residual trust the original terms of the residual trust except the spendthrift provision that applied to mrs morgens became applicable to residual trusts a and b accordingly mrs morgens maintained a right to the income from residual trusts a and b for life pursuant to mrs morgens’ exercise of the special_power_of_appointment over edwin morgens’ former interest and the terms of the residual trust pertaining to the remaining seven shares of the residual trust the remainder beneficiaries of residual trust a were james morgens anne carpenter and matthew bretz and the remainder beneficiaries of residual trust b were james morgens anne carpenter matthew bretz and trusts for the benefit of anne carpenter and matthew bretz 10the superior court order indicates that james and edwin morgens sought a division of the residual trust to allow mrs morgens to make two gifts of income interests in separate years iii sec_2519 deemed transfers on date mrs morgens transferred her income_interest in residual trust a as gifts to the remainder beneficiaries in the same proportions as their respective remainder interests thereby triggering a transfer of the qtip remainder deemed transfer under section dollar_figure on the date of the gifts the corpus of residual trust a consisted of big_number shares of proctor gamble common_stock with a fair_market_value of dollar_figure the gross deemed transfer under sec_2519 resulting from mrs morgens’ gift of the residual trust a income_interest was dollar_figure calculated by multiplying the fair_market_value of the corpus dollar_figure by the remainder_interest factor of dollar_figure on date mrs morgens timely filed a form_709 united_states gift and generation- 11mrs morgens’ gifts were made on the date of the superior court hearing and the gifts predate the superior court order granting the petition to split the residual trust into residual trust a and residual trust b 12because mrs morgens disposed of her qualifying_income_interest_for_life in the qtip she was treated as transferring all interests in property other than the qualifying_income interest see sec_2519 sec_25_2519-1 gift_tax regs 13the parties stipulated the fair_market_value of the shares on the basis of the dollar_figure average between the highest and lowest selling prices of proctor gamble common_stock on date 14the parties stipulated that on the date of the transfer the sec_7520 interest rate was percent mrs morgens wa sec_91 years old and under the actuarial_tables under sec_7520 the applicable remainder_interest factor was see sec_20_2031-7 table s estate_tax regs skipping transfer_tax return for reporting a deemed transfer of dollar_figure computed as the gross amount of the deemed transfer dollar_figure minus the agreed gift_tax liability dollar_figure the trustees of residual trust a paid the dollar_figure gift_tax associated with the deemed transfer on date mrs morgens transferred her residual trust b income_interest as gifts to the remainder beneficiaries in the same proportions as their respective remainder interests thereby triggering a transfer of the qtip remainder deemed transfer on the date of the gifts the corpus of residual trust b consisted of a 66-percent interest in phoenix partners l p a new york limited_partnership unspecified assets in a merrill lynch account and a receivable and related accrued interest from the survivor’s trust on the date of the gifts the fair_market_value of the residual trust b assets was dollar_figure mrs morgens’ estate timely filed a form_709 on her behalf the trustees of residual trust b paid the dollar_figure gift_tax associated with the deemed transfer on date mrs morgens’ estate amended the form_709 on the amended form_709 the estate used a different 15on the date of the gift the assets of phoenix partners l p consisted of cash equity securities debt instruments and foreign_currencies the record establishes that the survivor’s trust held a 79-percent interest in phoenix partners l p remainder_interest factor16 and reported lower values for the phoenix partners l p interests held by the survivor’s trust and residual trust b as of date respondent audited the form_709 and the executor of mrs morgens’ estate and respondent agreed that the gross value of the deemed transfer was dollar_figure and that the gift_tax liability related to the deemed transfer was dollar_figure accordingly the agreed value of the deemed transfer was dollar_figure computed as the gross amount of the deemed transfer dollar_figure minus the agreed gift_tax liability dollar_figure iv estate_tax_return of mrs morgens’ estate the executor of mrs morgens’ estate timely filed a form_706 on date pursuant to an extension on the form_706 the executor did not include the amounts of gift_tax paid_by the trustees with respect to the and deemed transfers in mrs morgens’ gross_estate on the ground that those amounts were not gift_tax paid_by mrs morgens or her spouse within years of 16the original form_709 used an incorrect remainder_interest factor of to calculate the remainder value the parties stipulated that on the date of the transfer the applicable sec_7520 interest rate was percent mrs morgens wa sec_91 years old and the remainder_interest factor was the stipulated remainder_interest factor appears incorrect see sec_20_2031-7 table s estate_tax regs showing the remainder_interest factor of 17the executor of the estate and respondent agreed that mrs morgens’ total gift_tax liability for was dollar_figure mrs morgens’ death respondent audited the form_706 and issued a notice_of_deficiency the estate’s executor timely petitioned this court discussion generally the commissioner’s determination is presumed correct and the taxpayer bears the burden of proving it incorrect rule a 503_us_79 290_us_111 although the estate asserts in the petition that the requirements of sec_7491 are met we do not need to decide whether the burden_of_proof shifts to respondent under sec_7491 because the relevant facts are stipulated and only legal issues remain for us to decide i applicable law sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states at the time of death generally sec_2031 provides that the value of the decedent’s gross_estate includes the value of interests described in sec_2033 through under sec_2035 the amount of the decedent’s gross_estate shall be increased by the amount of any_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period preceding the decedent’s death the purpose of this provision is to prevent individuals from reducing their estate_tax liability by making inter_vivos transfers shortly before death see infra pp the issue in this case arises at the junction of sec_2035 and sec_2519 and sec_2207a which were added to the code as part of the qtip regime by the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_301 as discussed below see infra pp the economic_recovery_tax_act_of_1981 substantially expanded the availability of the marital_deduction see h rept pincite 1981_2_cb_352 generally an estate may deduct from the value of the gross_estate the value of property passing from the decedent to his or her surviving_spouse_marital_deduction see sec_2056 and b sec_20_2056_a_-1 estate_tax regs the policy behind the marital_deduction rule is that property passes untaxed from the first spouse to die to his or her surviving_spouse but is then included in the estate of the surviving_spouse 109_tc_290 affd without published opinion 212_f3d_600 11th cir the marital_deduction does not eliminate or reduce the tax on the transfer of marital assets out of the marital unit but permits deferral until the death of or gift by the surviving_spouse ordinarily a marital_deduction is not allowed for terminable_interest property passing from a decedent to his or her surviving_spouse terminable_interest_rule sec_2056 a terminable_interest is an interest passing from a decedent to his or her surviving_spouse that will end on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 the terminable_interest_rule denies a marital_deduction if an interest passing to the surviving_spouse is a terminable_interest an interest in such property passes from the decedent to someone other than his or her surviving_spouse for less than full and adequate_consideration in money or money’s worth and the third person will possess or enjoy the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 the purpose of the terminable_interest_rule is to deny the marital_deduction for transfers between spouses if the transfer has been structured to avoid estate_tax when the surviving_spouse dies 93_tc_12 by enacting sec_2056 congress provided an exception to the terminable_interest_rule for qtip sec_2056 allows a marital_deduction for qtip even though the surviving_spouse receives only an income_interest and has no control_over the ultimate disposition of the property under sec_2056 a decedent may pass to his or her surviving_spouse an income_interest in property for the spouse’s lifetime after the death of the surviving_spouse the property passes to beneficiaries designated by the first spouse to die three requirements must be met for terminable_interest property to qualify as qtip the property passes from the decedent the surviving_spouse has a qualifying_income interest for life18 in the property and the executor of the estate of the first spouse to die makes an affirmative election to designate the property as qtip sec_2056 after the death of the surviving_spouse the value of his or her gross_estate includes the value of qtip see sec_2044 the estate of the surviving_spouse may recover from qtip recipients the amount by which the surviving spouse’s estate_tax is increased by the inclusion of the qtip in the estate sec_2207a as a corollary to sec_2044 sec_2519 addresses dispositions of qtip during the surviving spouse’s lifetime and treats any disposition of all or part of a qualifying_income_interest_for_life as a transfer of all interests in qtip other than the qualifying_income interestdollar_figure if gift_tax is due upon sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all income from the property payable annually or more frequently or has a usufruct interest for life in the property and no person has the power to appoint any part of the property to any person other than the surviving_spouse 19the surviving_spouse determines the gift_tax consequences of the disposition of the qualifying_income_interest_for_life continued the deemed transfer of the qtip by a surviving_spouse sec_2207a permits the surviving_spouse to recover the gift_tax attributable to the deemed transfer from recipients of the qtip sec_25_2207a-1 gift_tax regs provides that if the property is in a_trust at the time of the transfer the person receiving the property is the trustee the right of recovery arises when the surviving_spouse subject_to sec_2519 pays the federal gift_tax sec_25_2207a-1 gift_tax regs failure of the surviving_spouse to exercise the right to recover the gift_tax under sec_2207a is a taxable gift to the persons from whom the surviving_spouse could have obtained recovery see sec_25_2207a-1 gift_tax regs ii the parties’ arguments respondent argues that mrs morgens was personally liable for the gift_tax attributable to the and deemed transfers and that sec_2207a does not shift her liability to the trustees respondent interprets sec_2035 to require that the amounts of gift_tax paid on the and deemed transfers be included in mrs morgens’ gross_estate as gift_tax paid within years of her death the estate contends that applying sec_2035 to gift_tax paid_by the trustees with respect to the and continued separately under sec_2511 see sec_25_2519-1 c gift_tax regs deemed transfers results in an increased estate_tax burden on mrs morgens’ estate which is contrary to sec_2207a and the legislative intent of the qtip regime the estate suggests that because the ultimate responsibility for paying the gift_tax on the sec_2519 deemed transfers lies with the trustees of residual trusts a and b sec_2035 does not apply we disagree and hold that the amounts of gift_tax paid with respect to the and deemed transfers of the qtip is includable in mrs morgens’ gross_estate iii analysis a mrs morgens as the deemed donor of the qtip because the executor of mr morgens’ estate made a qtip_election under sec_2056 mrs morgens’ transfers of her income interests in residual trusts a and b are treated as her transfers of the qtip other than her qualifying_income interest under sec_2519 although mrs morgens received no economic_interest in the qtip besides income_for_life the qtip regime employs a fiction that treats qtip as passing entirely from the first spouse to die to the surviving_spouse sec_2056 provides in pertinent part a in general --in the case of qualified terminable_interest property-- i for purposes of subsection a such property shall be treated as passing to the surviving_spouse and ii for purposes of paragraph a no part of such property shall be treated as passing to any person other than the surviving_spouse although only a life interest actually passes from the first spouse to die to his or her surviving_spouse the entire qtip obtains the deferral benefit of the marital_deduction and escapes inclusion in the gross_estate of the first spouse to die 91_tc_61 affd 897_f2d_856 6th cir inclusion in the transfer_tax base of the surviving_spouse is the quid pro quo for allowing a marital_deduction to the estate of the first spouse to die cf 112_tc_26 in the case of qtip such inclusion occurs either at the death of the surviving_spouse see sec_2044 or upon a lifetime disposition of his or her qualifying_income interest see sec_2519 in sec_2044 and sec_2519 the code in essence continues the deemed transfer premise of sec_2056 and treats the surviving_spouse as if he or she owned the qtip outright for example sec_2044 provides that for purposes of the estate and generation-skipping tax chapters of the code the qtip includable in the gross_estate of the surviving_spouse shall be treated as property passing from the surviving_spouse although sec_2519 does not explicitly state that qtip is deemed to pass from the surviving_spouse sec_25_2519-1 gift_tax regs states that for purposes of the estate_and_gift_taxes chapters of the code the surviving_spouse is treated as transferring the qtip although the surviving_spouse is deemed to first receive and then transfer qtip either at his or her death or inter_vivos under the qtip provisions the legislative_history accompanying the enactment of the qtip provisions reiterates that the qtip regime employs a fiction of transfers to and from the surviving_spouse for example the house ways_and_means_committee report report states that under sec_2044 property subject_to a sec_2056 election shall be treated as property passing to the surviving_spouse although she does not receive the right to control the ultimate disposition of qtip h rept supra pincite c b pincite the report also states that if the property is subject_to gift_tax as a result of the surviving spouse’s lifetime_transfer of the qualifying_income interest the entire value of the property less amounts received by the surviving_spouse upon disposition will be treated as a taxable gift by the surviving_spouse id because the code treats the surviving_spouse as transferring qtip mrs morgens is the deemed donor of the qtipdollar_figure 20in 112_tc_26 we refused to equate deemed ownership of qtip with outright ownership in an estate valuation context in estate of mellinger v commissioner supra pincite we considered whether for valuation purposes the stock held in a qtip_trust established by the first spouse to die should be aggregated with stock held in continued b gift_tax as the donor’s liability as the deemed donor of qtip the surviving_spouse bears the gift_tax liability associated with the transfer of qtip see sec_2502 the estate however points to sec_2207a as evidence that congress intended that recipients of qtip bear the ultimate gift_tax liability on the transfers of qtip sec_2207a provides sec_2207a recovery with respect to gift_tax --if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover continued the surviving spouse’s revocable_trust and with stock the surviving_spouse held outright the commissioner argued inter alia that the surviving_spouse should have been treated as the owner of the qtip under sec_2044 and accordingly all shares should have been aggregated and valued at a premium and not at a discount for lack of marketability id pincite we reasoned that nothing in sec_2044 or the accompanying legislative_history indicated that congress intended that qtip included in the estate of the surviving_spouse upon her death under sec_2044 should be treated as if she actually owned qtip for purposes of aggregation id pincite we also acknowledged the limited economic nature of the surviving spouse’s ownership id pincite at no time did decedent possess control or have any power of disposition over shares in the qtip_trust our reasoning in estate of mellinger does not apply in this case as we noted in estate of mellinger v commissioner supra pincite the legislative_history of the qtip regime is silent on the issue of valuation in the case of transfer_taxes applicable to qtip transfers however congress considered that the surviving_spouse would incur gift_tax liability upon a deemed transfer of qtip during his or her lifetime see sec_2207a in fact imposing a transfer_tax upon the surviving spouse’s disposition of qtip either at death or during lifetime is the main premise of the qtip regime from the person receiving the property the amount by which-- the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter see also sec_25_2207a-1 gift_tax regs the estate also relies on the general explanation of the economic_recovery_tax_act_of_1981 see staff of joint comm on taxation general explanation of the economic_recovery_tax_act_of_1981 general explanation pincite j comm print to support its argument the general explanation states that congress recognized that the burden of tax resulting from a deemed transfer under sec_2519 should be borne by the persons receiving that property and not by the spouse or the spouse’s heirs id we agree that congress intended that as between qtip recipients and the surviving_spouse it is the qtip recipients who should bear the ultimate financial burden for transfer_taxes see h rept supra pincite c b pincite however we do not believe that by allocating the financial burden for gift_tax to recipients of qtip congress shifted to them liability for the gift_tax sec_2207a does not provide that the donees of qtip should be liable for the applicable gift_tax rather sec_2207a refers to the right to recover the gift_tax the estate’s argument would read sec_2207a out of the gift_tax architecture sec_2502 clearly provides that gift_tax is the liability of the donor the gift_tax imposed by sec_2501 shall be paid_by the donor sec_25_2511-2 gift_tax regs also provides that the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor the donee is liable only if the gift_tax is not paid_by the donor when duedollar_figure sec_6324 it is the donor who must file a gift_tax_return and pay the tax on or before april of the year following the year in which a gift was made sec_6019 sec_6075 sec_6151 any gift_tax if not paid can be assessed against the donor within years after the gift_tax_return is filed sec_6501 more fundamentally the question of how private parties allocate the burden of the tax is different from the issue of who is liable under the code for gift_tax the donor and the donee 21if the donor fails to pay the gift_tax due sec_6324 imposes a lien upon any gift made by the donor during the relevant tax_year the lien extends for years from the date the donor made the gift id the donee is personally liable for the gift_tax to the extent of the value of such gift id the liability of the donee under sec_6324 arises when the donor fails to pay the gift_tax by the due_date even if the commissioner made no deficiency determination against the donor 147_f2d_186 8th cir affg a memorandum opinion of this court may shift the ultimate financial burden by agreement for example in a net_gift context discussed below however such an allocation does not define or determine who has the initial responsibility for reporting and paying the tax see 457_us_191 see also 281_us_111 we disagree that sec_2207a shifts the gift_tax liability to qtip recipients rather the liability remains with the donor and because the qtip regime treats the surviving_spouse as the deemed donor of qtip the liability for the gift_tax attributable to a sec_2519 deemed transfer remains with the surviving_spouse c sec_2035 and the gift_tax on qtip transfer sec_1 sec_2035 sec_2035 provides sec_2035 inclusion of gift_tax on gifts made during years before decedent’s death --the amount of the gross_estate determined without regard to this subsection shall be increased by the amount of any_tax paid under chapter by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of the decedent’s death congress enacted sec_2035 to eliminate the code’s incentives for deathbed transfers h rept pincite 1976_3_cb_735 incentives for deathbed transfers existed because in general gift_tax is not taken into account in either gift_tax or estate_tax basis id pincite c b vol pincite the transfer_tax savings occur because the gift_tax base excludes gift_tax but its payment diminishes the value of the donor’s estate id the estate_tax base on the other hand includes the full value of the property although a portion of the estate is used to satisfy estate_taxes id congress concluded that the preference for lifetime transfers over transfers at death encouraged deathbed gifts id pincite c b vol pincite it enacted sec_2035 which effectively treats gifts in contemplation_of_death and transfers at death alike and reduces an incentive to make deathbed gifts id the house ways_and_means_committee report states the gift_tax paid on transfers made within years of death should in all cases be included in the decedent’s gross_estate this ‘gross-up’ rule would eliminate any incentive to make deathbed transfers to remove an amount equal to the gift_taxes from the transfer_tax base id pincite c b vol pincite payment effected by the donee we have previously considered the phrase gift_tax paid_by the decedent or his estate in the context of net_gifts see 88_tc_769 affd in part and revd in part on another ground 856_f2d_1158 8th cir see also 119_tc_220 a net_gift is a gift made by a donor when a donor makes a gift subject_to the condition that the donee pay the resulting gift_tax see 277_f3d_490 4th cir citing revrul_75_ c b in such cases for purposes of calculating 22the explanation of provisions part of the house ways_and_means_committee report uses slightly different language it states the amount of gift_tax subject_to this rule would include tax paid_by the decedent or his estate it would not however include any gift_tax paid_by the spouse on a gift made by the decedent within years of death which is treated as made one-half by the spouse since the spouse’s payment fo such tax would not reduce the decedent’s estate at the time of death h rept pincite 1976_3_cb_735 as we explained in 88_tc_769 affd in part and revd in part on another ground 856_f2d_1158 8th cir payment of tax on gifts does not always remove funds from the transfer_tax base and the language of sec_2035 accommodates split_gifts the removal of funds from the transfer_tax base occurs however in net_gifts see id the gift_tax the donor reduces the amount_of_the_gift by the amount_of_the_gift tax id the reason for the reduction is that because the donee incurred the obligation to pay the tax as a condition of the gift the donor did not have the intent to make other than a net_gift 49_tc_356 affd per curiam 410_f2d_752 6th cir in other words the donor reduces the value_of_the_gift by the amount of the tax because the donor has received consideration for a part of the gift equal to the applicable gift_tax in estate of sachs v commissioner supra pincite the decedent made gifts of stock to trusts established for the benefit of his grandchildren on condition that the trustees pay the resulting gift_tax the decedent reported the gifts as net_gifts id because the decedent died within years of the gifts the commissioner included the gift_tax paid_by the trusts in the decedent’s gross_estate under sec_2035 current sec_2035 in estate of sachs we held that the phrase gift_tax paid_by the decedent or his estate in sec_2035 included gift_tax attributable to net_gifts made by a decedent during the year period before his or her death even though the donees are contractually obligated to pay the gift_tax see id pincite we stated that application of the literal language of sec_2035 would dictate a result inconsistent with the architecture of the transfer_tax system id pincite we reasoned that the literal application of sec_2035 would be wholly inconsistent with congress’ goal of sharply distinguishing deathbed gifts from other gifts and eliminating the disparity of treatment between deathbed gifts and transfers at death id pincite the parties strongly disagree whether a deemed transfer of qtip is a net_gift or is merely reported as a net_gift respondent argues that a deemed transfer of qtip does not differ in any meaningful way from the net_gift considered in estate of sachs mrs morgens and her estate in fact reported the values of the and deemed transfers respectively by subtracting the gift_tax the trustees paid with respect to the transfers from the fair_market_value of the transferred propertydollar_figure accordingly respondent contends that under estate of sachs sec_2035 applies to the gift_tax paid on the and deemed transfers see id pincite 23under regulations promulgated after mrs morgens died the amount treated as a transfer under sec_2519 is reduced by the amount of gift_tax that the surviving_spouse is entitled to recover under sec_2207a sec_25_2519-1 gift_tax regs although it is not clear that the regulations apply to mrs morgens’ gifts compare t d 2003_2_cb_634 with sec_25_2519-2 gift_tax regs the position taken by mrs morgens appears consistent with sec_25_2519-1 gift_tax regs the estate opposes labeling sec_2519 deemed transfers as net_gifts and points to a number of differences between net_gifts and sec_2519 transfers for example the estate contends the property taxed in a net_gift is the donor’s property rather than property of the first spouse to die the donor provides the funds to pay the gift_tax on a net_gift while funds used to pay the gift_tax in a sec_2519 transfer come from the estate of the first spouse to die or the transferee and the transferee’s obligation to pay the gift_tax on a net_gift arises under other circumstances than a sec_2519 transfer the estate’s comparison however ignores the underlying premise of the qtip regime that the surviving_spouse is deemed to receive and then give or pass at death qtip property other than her life interest in addition we believe that for purposes of sec_2035 the deemed transfer of qtip in this case is similar to a net_gift in the case at hand as in a net_gift scenario the trustees had a contractual obligation to indemnify mrs morgens for any gift_tax liability mrs morgens also had a statutory right to recover the gift_tax under sec_2207a in the net_gift scenario the donor is liable for the gift_tax under sec_2502 and in the context of qtip the surviving_spouse the deemed donor is also liable for the gift_tax mrs morgens reported the deemed transfers by subtracting the gift_tax the trustees paid from the value of the transferred property our reasoning in estate of sachs v commissioner supra which construed then sec_2035 in the context of net_gifts as well as the reasoning of the court_of_appeals for the eighth circuit in estate of sachs v commissioner f 2d pincite5 equally apply in the context of deemed transfers of qtip see supra pp the estate also relies on 329_f3d_664 9th cir in brown the husband’s estate was his separate_property and the wife had no money of her own id pincite as part of his estate plan the husband established an insurance_trust to hold life_insurance on his wife’s life and gave his wife money to fund the trust id the transfer to the trust was a taxable gift and the couple elected to be jointly and severally liable for the gift_tax id because the wife had no money of her own the husband gave her checks equal to the total amount of gift_tax and the wife used the money to pay the gift_tax for both of them id pincite the husband died within years of his wife’s payment of the gift_tax and the commissioner contended that all of the gift_tax that the wife paid was includable in the husband’s gross_estate under sec_2035 because in substance the husband paid the gift_tax id pincite the court_of_appeals for the ninth circuit applied the step-transaction doctrine and held that the gift_tax payment was properly attributable to the husband because the wife was a mere conduit of funds and the husband’s payment to his wife had no purpose other than facilitating the husband’s payment of the gift_tax id pincite the estate suggests that under brown v united_states supra the substance of the gift controls rather than the form and the source of funds is pertinent in a sec_2035 analysis the estate points out that because the wife in brown paid the gift_tax using her husband’s financial resources it was the husband’s estate that was reduced and therefore the payment should be included in his gross_estate under sec_2035 the estate analogizes brown to the qtip situation and argues that the key consideration in a sec_2035 analysis is the source of funds because the goal of sec_2035 is to prevent depletion of the estate through deathbed gifts the estate’s reliance on brown is misplaced while we generally agree that the source of funds used to pay the gift_tax is pertinent in a sec_2035 analysis because the purpose of sec_2035 is to prevent depletion of the estate see estate of sachs v commissioner f 2d pincite the essential premise of the qtip regime is that the surviving_spouse is deemed to pass the entire qtip accordingly the estate’s argument ignores the underlying assumption of the qtip regime that the entire qtip is first deemed to pass to the surviving_spouse and the surviving_spouse in turn is deemed to transfer the qtip either at his or her death or inter_vivos because of such deemed ownership of qtip and inclusion in the transfer_tax base of the surviving_spouse the estate of the first spouse to die is permitted to exclude the entire qtip from the estate_tax base of the first spouse to die cf estate of mellinger v commissioner t c pincite plain language comparison with sec_2207a nothing in the code expressly excepts the gift_tax liability of the surviving_spouse on transfers of qtip from the application of sec_2035 the estate nevertheless highlights variations in language in sec_2035 and sec_2207a as support for the contention that congress did not intend to apply sec_2035 to gift_tax paid_by recipients of qtip under sec_2207a the estate argues that sec_2035 increases the decedent’s gross_estate by the amount of gift_tax paid_by the decedent whereas the qtip regime in sec_2207a addresses the tax paid with respect to a person who has made a deemed transfer of qtip according to the estate_tax paid with respect to a person is not includable under sec_2035 because it is different from the tax paid_by the decedent or his estate although there are variations in the language of sec_2035 and sec_2207a those variations do not lead to a different interpretation of sec_2035 we do not think that when congress referred to gift_tax with respect to a decedent in sec_2207a it intended to somehow distinguish a special type of gift_tax in contrast to gift_tax paid_by the decedent rather we believe that congress used the wording it did in sec_2207a to reflect the reality of the qtip regime--the deemed transfer of qtip by the decedent and the payment of tax resulting from that deemed transfer the gift_tax structure simply does not have two categories of gift_tax namely the gift_tax paid_by a taxpayer and the gift_tax paid with respect to a taxpayer as the estate appears to imply it is the donor’s liability for gift_tax that has always been the cornerstone of the gift_tax provisions of the code see sec_2502 see also revenue act of ch sec_509 47_stat_249 providing similar to the current code that the gift_tax shall be paid_by the donor and if the tax is not paid when due the donee shall be personally liable for such tax to the extent of the value_of_the_gift accordingly we disagree that the differences in the language in sec_2035 and sec_2207a mandate a contrary result no legislative intent to amend sec_2035 the estate contends that when congress enacted the qtip regime it silently amended sec_2035 with respect to gift_tax that arises when a surviving_spouse makes a gift of qtip it argues that the general explanation supports the argument that congress did not intend the surviving_spouse or her estate to bear transfer_taxes on qtip but rather intended that the surviving_spouse remain in the same economic position as if the qtip never existed though the congress believed that qualifying terminable_interest property should be aggregated with the spouse’s cumulative gifts or included in the spouse’s estate to determine the amount of the transfer_tax it did not believe that the spouse or the spouse’s heirs should bear the burden of this tax accordingly the congress believed it appropriate to provide an apportionment rule to insure that any transfer_taxes imposed on qualified_terminable_interest_property are borne by the persons receiving that property and not by the spouse or the spouse’s heirs general explanation supra pincite emphasis added see also h rept supra pincite c b pincite despite the estate’s plea we will not imply an amendment to sec_2035 for the gift_tax liability of the surviving_spouse on transfers of qtip because of the general_rule of statutory construction that amendments by implication are not favored 377_us_95 ndollar_figure see also 1a singer singer statutes and statutory construction sec_22 pincite 7th ed moreover h rept supra pincite c b pincite which is similar to the general explanation does not indicate congressional intent to absolve the surviving_spouse of all cascading consequences of the transfer_tax liability rather the house ways_and_means_committee report explains why congress enacted sec_2207a namely to permit the surviving_spouse to recover from qtip recipients estate_taxes due as a result of inclusion of the remainder_interest in the surviving spouse’s estate under sec_2044 see sec_2207a and gift_taxes due as a result of sec_2519 deemed transfers see sec_2207a in this respect we find instructive congress’ consideration of another collateral consequence of gift_tax triggered by sec_2519 transfers if as a result of a lifetime disposition of the qualifying_income interest the inclusion of the entire qtip uses up some or all of the surviving spouse’s unified_credit the surviving_spouse may not recover the credit_amount from the remaindermen h rept supra pincite c b pincite congress’ refusal to restore the surviving spouse’s unified_credit undercuts the estate’s argument that congress intended to hold the donees liable for the gift_tax on gifts of qtip under sec_2519 because congress contemplated that the surviving_spouse may bear some tax consequences of sec_2519 transfers the house ways_and_means_committee report id pincite c b pincite is not evidence of congressional intent to absolve the surviving_spouse of all tax consequences of the qtip transfers without a clear congressional mandate we shall not treat gift_tax liability of the surviving_spouse for purposes of sec_2035 any differently than any other gift_tax liability of a decedent-donor that is paid_by the donees with respect to gifts a decedent-donor makes within years of death other rules of statutory construction the estate argues that the qtip regime and sec_2035 conflict and that the qtip regime which is supposed to leave the surviving_spouse in the same economic position as if the qtip never existed applies to the exclusion of sec_2035 the estate suggests that under the rules of statutory construction the later enacted specific provisions of sec_2207a control_over the earlier enacted general provisions of sec_2035 however the statutory conflict rule_of construction is properly invoked only when two statutes irreconcilably conflict and the conflict cannot be resolved by interpretation see 2b singer singer statutes and statutory construction sec_51 pincite- 7th ed where two irreconcilably conflicting statutes are involved the more recent of the two prevails where a conflict exists the more specific statute controls over the more general one we reject the estate’s argument because there is no irreconcilable conflict between sec_2207a and sec_2035 sec_2207a gives the surviving_spouse a right to recover gift_tax paid with respect to qtip transfers from recipients of qtip sec_2035 on the other hand as it applies in this case increases the estate of the surviving_spouse by the amount of gift_tax paid_by the surviving_spouse or by the estate on gifts made within years of death including deemed gifts of qtip accordingly the proffered rule_of statutory construction is inapplicable in this case in holding as we do we are mindful of another rule_of statutory construction we must read the statutes to give effect to each if we can do so while preserving their sense and purpose 451_us_259 creating an exception from sec_2035 for gift_tax paid with respect to deemed transfers of qtip as the estate invites us to do would frustrate the purpose of sec_2035 the legislative_history of the tax reform act of publaw_94_455 90_stat_1848 which added sec_2035 to the code guides us in this case just as it did in 88_tc_769 as discussed above see supra pp congress enacted sec_2035 to eliminate an incentive for deathbed gifts see h rept supra pincite c b vol pincite because of sec_2035 the donor’s estate must include in the estate_tax base the gift_tax paid_by the donor with respect to gifts made within years of death an exception from sec_2035 for gift_tax paid on qtip transfers would encourage transfers of qtip in contemplation of the surviving spouse’s death which is inconsistent with the goal of sec_2035 for example if the surviving_spouse held qtip until death the entire qtip would be included in her estate_tax base sec_2044 however as in the net_gift context if sec_2035 did not apply by triggering a disposition of qtip inter_vivos the surviving_spouse could permanently remove the gift_tax due on the transfer of qtip from her transfer_tax base this is inconsistent with congress’ goal of treating alike transfers at death and transfers in contemplation_of_death see h rept supra pincite c b pincite interpreting sec_2035 as inapplicable to gift_tax paid_by donees of qtip in satisfaction of the surviving spouse’s liability would completely undermine the purpose of sec_2035 in the context of qtip because the literal reading of sec_2035 would allow the surviving_spouse to easily circumvent the purpose of sec_2035 we recognize the limited economic nature of the interest in qtip held by the surviving_spouse nevertheless the qtip_election that the executor of the estate of the first spouse to die may make carries both benefits and burdens for both spouses and their estates see estate of higgins v commissioner t c pincite inclusion of the gift_tax paid with respect to a sec_2519 transfer in the surviving spouse’s gross_estate is one such burden if the transfer occurs within years of his or her death without a clear legislative mandate to except gift_tax liability of the surviving_spouse on sec_2519 transfers from the application of sec_2035 we shall not infer such an exception we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
